Citation Nr: 0215886	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  93-21 963	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1. Entitlement to service connection for chronic right ear 
infections, to include as secondary to service-connected 
status post right ear myringotomy.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from December 1988 to April 
1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The veteran 
testified before the undersigned at a hearing held at the RO 
in September 1993.  A transcript of the hearing is of record.

The Board last remanded the case in November 2000.  While the 
case was in remand status, the veteran was scheduled for a 
hearing in October 2002 before a traveling member of the 
Board.  She failed to appear for the scheduled hearing and 
has not requested that the hearing be rescheduled.  
Therefore, the Board has concluded that she does not desire 
another hearing.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  Chronic right ear infections are not shown.  

3.  The veteran has required continuous medication for 
hypothyroidism but she has remained euthyroid throughout the 
initial evaluation period with no significant symptoms due to 
hypothyroidism. 







CONCLUSIONS OF LAW

1.  Chronic right ear infections were not incurred in or 
aggravated by active duty nor are they proximately due to or 
the result of service-connected status post right ear 
myringotomy.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310(a) (2001); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

2.  The schedular criteria for a rating greater than 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(1995); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 7903 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statements of the case, 
supplement statements of the case, letters from the RO to the 
veteran, the September 1993 hearing before the undersigned, 
and three remands by the Board, the veteran has been informed 
of the evidence and information necessary to substantiate her 
claims, the evidence and information that she should submit 
and the assistance that VA would provide in obtaining 
evidence and information in support of the claim, and the 
specific information required from the veteran to enable the 
RO to obtain evidence on the veteran's behalf.  In the remand 
of November 2000, the Board informed the veteran that further 
VA examinations were required.  Therefore, the Board is 
satisfied that the VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has obtained the service medical records (SMRs), 
obtained records of VA outpatient treatment, provided her 
with VA examinations, and attempted to provide her with 
additional VA examinations.  The veteran failed without 
explanation to attend VA examinations scheduled in March 2000 
and October 2001.  She has not requested that the 
examinations be rescheduled or indicated a willingness to 
report for such examinations if they were rescheduled..

While the veteran has submitted a prescription form of March 
1998 from a private physician concerning her hypothyroidism, 
she did not execute and return the necessary release forms, 
as requested by the RO in December 2000, to obtain additional 
records from the private physician.  Also, at the September 
1993 hearing, at pages 8 and 9, the veteran testified that 
her private treating physician, who executed a March 1998 
prescription form, had only given her prescriptions and was a 
friend but that she had not actually gone to see him as a 
physician and that that physician would not have any records 
of treatment or evaluation.  

The veteran has not otherwise indicated that she is aware of 
any outstanding evidence or information that could be 
obtained to substantiate either of her claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Chronic Right Ear Infections

Factual Background

In February 1990, the veteran was seen with complaints of 
pain in her right ear following a myringotomy by a private 
physician 5 or 6 days earlier.  In April 1990 her right 
tympanic membrane was benign and a pressure equalizer tube 
(PET) in the right ear was patent.  The assessment was that 
she was stable.  In August 1990 she had no complaints and the 
tympanic membrane was benign.  

Clinical records show that in March 1992 the veteran was seen 
with complaints of right ear pain.  She reported having had a 
PET inserted for chronic ear infections, three in the past 
year.  It was determined that the tube that had been placed 
in the ear was stuck in the right ear canal.  The PET was 
removed by a consulting physician who noted a small 
perforation of the right tympanic membrane. 

On a May 1992 VA examination the veteran complained that 
water got into her inner ear through a hole.  The examiner 
noted a right myringotomy scar with a 2 to 3 millimeter hole 
visible only when the veteran held her nose and caused 
pressure in the ear.  The assessment was that her right 
myringotomy was almost healed.  

A November 1992 rating decision granted service connection 
for status post myringotomy. 

VA outpatient treatment (VAOPT) records reveal that in 
January 1993 the veteran complained of an earache.  A history 
of chronic ear infections was reported.  On examination there 
was mild congestion of the right tympanic membrane.  The 
diagnostic impression was an upper respiratory tract 
infection with a right ear infection.  Another clinical 
record of that same date reflects that the veteran complained 
of right otalgia and occasional otorrhea.  After examination, 
the assessment was perforation of the tympanic membrane of 
the right ear and otitis media.  Medication was prescribed.  

At a VA audiological evaluation on the same day in January 
1993, an audiologist commented that bone thresholds in the 
right ear might be depressed due to middle ear problems.

At her hearing in September 1993, the veteran testified that 
after her inservice myringotomy in February 1990 she had not 
been given antibiotics and as a result her ear infections 
recurred (page 3 of that transcript).  She had continued to 
get infections of the right ear during and after service 
(pages 4 and 5).  

The veteran failed to report for a VA examination scheduled 
in October 2001 to determine the nature and etiology of any 
current right ear infections.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2001).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

Here, there is objective clinical evidence of only one 
postservice right ear infection in 1993.  There is no 
competent clinical evidence demonstrating that this was 
anything other than acute and transitory, resolving without 
chronic residuals or recurrences.  Thus, there is no 
competent medical evidence of current disability.  The 
veteran's testimony and lay statements that she has chronic 
right ear infections are not competent evidence inasmuch as 
she lacks the education, training, and expertise to render a 
medical diagnosis or opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  This contention is without support in 
the medical evidence.

The lack of evidence of current disability is directly due to 
the veteran's failure to cooperate in providing needed and 
requested information and her failure to attend the VA 
examination in October 2001.  Accordingly, the Board is left 
with no choice but to deny the claim.  






Hypothyroidism

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability. 

On periodic examination during service in April 1990 the 
veteran's thyroid gland was slightly enlarged.  In July 1990 
it was noted that thyroid function tests in April 1990 had 
been normal.  In August 1990 it was again noted that her 
thyroid function tests were euthyroid.  Also in August 1990 a 
thyroid scan was normal but the veteran was started on 
Synthroid.  

A May 1992 VAOPT record reflects that the veteran requested a 
refill of Synthroid.  On examination her pulse was 73 beats 
per minute and she weighed 160 lbs.  

On VA examination in May 1992 the veteran reported having run 
out of Synthroid.  She weighed 160 lbs.  She had smooth 
bilateral goiters but otherwise no deformity.  She had not 
had any weight loss.  Her pulse was 80 beats per minute.  It 
was reported that her menses had become regulated while on 
Synthroid.  She would rarely eat out because she gained 
weight easily.  Her T4 thyroid hormone level was elevated but 
her T3 thyroid hormone level was within normal limits.  The 
diagnoses included a history of hypothyroidism but laboratory 
studies revealed an iatrogenic hyperthyroid and a goiter with 
hypothyroidism, controlled with medication.  

At her hearing in September 1993, the veteran testified that 
she continued to take medication for hypothyroidism and to 
periodically have her thyroid hormone levels checked and they 
were currently low (pages 7 and 8).  She also reported being 
nervous and fatigued, which her physician had attributed to 
her hypothyroidism (page 8).  She attributed her frequent 
menses to hypothyroidism (page 8).  Her current dose of 
thyroid medication was the same as when she had been 
discharged from service (page 9).  

In a prescription form dated in March 1998, Dr. Wolf reported 
that the veteran had a long history of hypothyroidism and was 
currently on medication.  

A February 1999 VAOPT record reflects that there was no 
abnormality of the veteran's thyroid levels but she continued 
to experience symptoms of lethargy, dry skin, constipation, 
moodiness, and an inability to lose weight.  On examination 
her weight was 197 lbs. and her pulse was 72 beats per 
minute.  She had a goiter.  The impression was euthyroid 
goiter.  An April 1999 evaluation of the thyroid hormone 
levels was that she was clinically euthyroid while on 
medication.  All thyroid levels were within normal limits 
except T4 which was to be disregarded in light of the other 
normal levels.  It was reported that there was no objective 
evidence that the veteran was ever hypothyroid.  The 
diagnosis was euthyroid goiter.  

The March 2000 supplemental SOC reflects that the veteran 
failed to report for a VA examination scheduled on March 13, 
2000.  She again failed to report for a VA examination 
scheduled in October 2001.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2001).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 (2001).

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14. 

The veteran has appealed the rating decision assigning an 
initial rating of 10 percent for hypothyroidism, effective 
April 2, 1992, the day after service discharge, citing 
Diagnostic Code 7903 for hypothyroidism.  The rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Effective June 6, 1998, VA revised the criteria for 
evaluating disabilities of the endocrine system.  61 Fed. 
Reg. 46720 - 46731 (1996).  The new criteria for evaluating 
endocrine disabilities are codified at 38 C.F.R. § 4.118 
(2001). 

The veteran is entitled to the application of the version of 
the regulation that is more favorable to her from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

Under the criteria in effect prior to June 6, 1998, a 
noncompensable evaluation is warranted when hypothyroidism is 
in remission.  A 10 percent rating is warranted if it is 
productive of moderate disability with fatigability or when 
continuous medication is required for control.  A 30 percent 
rating is warranted when it is productive of moderately 
severe disability with sluggish mentality and other 
indications of myxedema, decreased levels of circulating 
thyroid hormones (T4 and/or T3 by specific assays).  A 60 
percent rating is warranted when productive of severe 
disability with the symptoms under pronounced impairment but 
somewhat less marked, decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays).  A 100 percent 
rating is warranted when productive of pronounced impairment 
with a long history and slow pulse, decreased levels of 
circulating thyroid hormones (T4 and/or T3 by specific 
assays), sluggish mentality, sleepiness, and slow return of 
reflexes.  38 C.F.R. § 4.118, Diagnostic Code 7903 (1995).

Under the criteria effective June 6, 1996, a 10 percent 
rating is warranted for hypothyroidism when manifested by 
fatigability or when continuous medication is required for 
control.  A 30 percent rating is warranted when manifested by 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating is warranted when manifested by muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
rating is warranted when manifested by cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.118, Diagnostic Code 7903 (2001).  

Throughout the initial evaluation period, the veteran has 
taken medication for hypothyroidism.  

With respect to the former and new criteria, the record 
reflects that throughout the initial evaluation period, the 
veteran has taken medication for hypothyroidism.  While she 
complains of multiple symptoms that she attributes to 
hypothyroidism, she has repeatedly been found to be euthyroid 
and there is no medical evidence substantiating the presence 
of any of the symptoms or manifestations required for a 30 
percent evaluation under the former or current criteria.  
Again, evidence which might have been supportive of the 
veteran's claim, to include the results of a more recent VA 
examination, was not obtained because of the veteran's 
failure to cooperate.  Based on the current record, the Board 
must conclude that an evaluation in excess of 10 percent is 
not warranted at any time during the initial evaluation 
period..  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability at issue.  In addition, 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted. 


ORDER

Service connection for chronic right ear infections is 
denied.  

An initial rating in excess of 10 percent for hypothyroidism 
is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

